The fact that one is in destitute circumstances, or that his income is insufficient to support himself and family, would not constitute a legal excuse for embezzling the funds of another. Testimony to that effect offered by a defendant, when charged with a breach of trust with fraudulent intention, would be irrelevant. This is the impression which I think the trial Judge intended to convey in making the ruling complained of. But I think the expression which he used is also open to the construction placed on it in the leading opinion and the jury may have so construed it. Under these circumstances, we cannot say the defendant was not prejudiced thereby.
Of course, the language used by the trial Judge resulted from inadvertence and he did not intend to convey the impression *Page 319 
which the jury may have received. When we consider the arduous duties of a trial Judge, the number of rulings he is required to make during a heavy term of Court with little or no time for reflection, the many circumstances which tax his patience to the limit, and the many other difficulties which confront him, it is easily understood how at times he may be unfortunate in his choice of words in ruling on the admissibility of testimony. This was well pointed out by this Court in the case of Sumter Trust Co. et al. v.Holman, 134 S.C. 412, 132 S.E., 811.
Referring to the second incident mentioned in the leading opinion, I seriously doubt whether the statement made by the trial Judge to the appellant constitutes prejudicial error. Appellant had previously testified without objection, as follows: "The money that I was short, I don't know how it came about. I didn't mean to steal any money from anybody. I didn't mean to take a cent from anybody. I don't know how this shortage came about." It appears, therefore, that when the incident complained of occurred, appellant was largely repeating testimony already given and this may have caused the trial Judge to give the admonition referred to, although it would have been better if he had expressed it differently.
For the foregoing reasons, I concur in the result of the opinion of Mr. Chief Justice Baker.
MR. ASSOCIATE JUSTICE STUKES concurs.